Citation Nr: 0842775	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-38 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1948 to June 
1950, from October 1950 to October 1951, and from March 1952 
to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial rating of 30 percent. The veteran filed a 
timely appeal of that rating.  In October 2007, the Board 
remanded the claim for further development. 


FINDINGS OF FACT

1.  Prior to June 22, 2006, the evidence demonstrates that 
the veteran's PTSD was manifested by chronic sleep impairment 
with a tendency to avoid people and the news; a depressed 
mood; and anxiety with some suspiciousness. 

2.  Since June 22, 2006, the evidence demonstrates that the 
veteran's PTSD has been manifested by increased sleep 
impairment and avoidance symptoms; increased depressive 
symptoms; and frequent panic attacks when confronted with 
public situations, creating an overall disturbance of 
motivation and mood.  

3.  At no point during the appeal has the veteran exhibited 
such symptoms as obsessional rituals which interfere with 
routine activities, illogical or irrelevant speech, spatial 
disorientation, gross impairment in thought processes, 
persistent hallucinations or delusions, significant memory 
loss for names of close relatives, or other symptoms on a par 
with the level of severity exemplified in these 
manifestations.  





CONCLUSIONS OF LAW

1.  Prior to June 22, 2006, the criteria for a rating in 
excess of 30 percent for post-traumatic stress disorder are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008).

2.  Since June 22, 2006, the criteria for a 50 percent rating 
for post-traumatic stress disorder are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
April 2003, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required for the 
initial claim of service connection for PTSD.  Service 
connection was subsequently granted, and the veteran appealed 
the initial rating assigned.  Under recent case law, in cases 
such as this, where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  Neither the veteran nor his representative alleges 
such prejudice in this case.  Regardless, in a letter dated 
in October 2007, the AOJ notified the veteran of the process 
by which disability ratings are determined.  The veteran 
submitted additional treatment records in response, as well 
as a personal statement.  The claim subsequently was 
readjudicated in the August 2008 supplemental statement of 
the case.  The veteran has been adequately notified of the 
information and evidence necessary to substantiate his claim 
for a higher rating.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.

Disability Evaluations

The veteran seeks a higher disability evaluation for his 
service-connected PTSD.  Such evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number 
of atypical instances, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 
4.21.  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).
Service connection was established for PTSD by rating 
decision in January 2004 and was evaluated as 30 percent 
disabling under 38 C.F.R. § 4.130, DC 9411.   The effective 
date of the grant of service connection was in April 1999.

Under the rating criteria for mental disorders, the next 
higher, 50 percent, rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

The maximum 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

In July 2001, the veteran underwent a VA examination to 
determine the severity of his PTSD.  At that time, the 
veteran reported that he had not sought psychiatric treatment 
prior to that time, but was coping on his own with symptoms 
of estrangement and isolation.  He described himself as 
irritable and disinterested in hobbies.  He was experiencing 
sleep disturbances.  Objective examination revealed that his 
mood was slightly depressed and his affect was slightly 
constricted.  His speech was normal, and he had good memory, 
concentration, insight, and judgment.  He was not 
experiencing hallucinations, delusions, or suicidal or 
homicidal ideation.  In the context of this exam, the 
examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 65.  According to the Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score of this level indicates some mild symptoms, but 
generally functioning pretty well.

Subsequent treatment records include those from a private 
psychiatrist beginning in February 2003.  Treatment that year 
remained largely for a depressed mood and withdrawn feelings, 
with a GAF score between 50 and 55, indicative of moderate 
symptoms.  The veteran reported avoiding the news, both on TV 
and in print.  

In late May 2003, the RO received a letter from the veteran 
in which he reported being irritable, yelling at people, and 
being angry for no reason.  His sleep was disturbed, partly 
because he was being more vigilant in the protection of his 
home after several home invasions.  The private treatment 
records, however, relate a substantially different picture.  
The day after the RO received the above letter, the veteran 
reported to his private psychiatrist that he was much 
happier, less angry, and more in control of his temper.  He 
continued to experience some sleep difficulties, however.  

In a private psychiatric note in August 2003, the veteran 
felt that he was not as grumpy as previously.  In October 
2003, he found himself less preoccupied with the past and was 
getting out more.  On each of these occasions, the veteran's 
insight and judgment were intact. 

On January 14, 2004, the veteran's private psychiatrist noted 
that the veteran had gone off his medication, and that he was 
tearful during the meeting.  Two weeks later, the veteran 
underwent an additional VA examination.  The examination 
report indicates that the veteran was married for over 50 
years, and had six children.  At the time of the examination, 
he espoused feeling morose and being tearful, argumentative, 
and more avoidant.  He reported only sleeping one to two 
hours per night, with occasional naps during the day.  He 
also indicated that he had flashbacks.  While he denied 
suicidal, homicidal, or assaultive behaviors, he did 
experience angry outbursts.  Objectively, his mood was 
anxious and dysphoric.  His speech was normal, and his 
thought processes were mostly logical and relevant.  His 
insight and judgment were intact.  The veteran's memory, 
attention, and concentration were all normal.  There was no 
evidence of psychotic behavior.  A GAF of 51 was noted, 
indicative of moderate symptoms.

The following month, in February 2004, the private records 
note that the veteran reported feeling much better.  He was 
sleeping better and eating.  There was no crying during the 
visit and the veteran's sense of humor was returning.  His 
affect was constricted to normal.  Subsequent records in 2004 
and 2005 note the veteran to have a constricted affect, but 
otherwise have good insight and judgment.  See private 
progress notes dated in April and July 2004, and February, 
July, and December 2005.

In sum, the records from the veteran's grant of service 
connection in 1999 through this point in December 2005 
consistently paint a disability picture that involves chronic 
sleep impairment, a tendency to avoid people and the news, 
and a depressed mood with constricted affect.  There is also 
evidence of anxiety with some suspiciousness.  These symptoms 
are reflected adequately by a 30 percent rating.  
Specifically, this evidence confirms impairment with an 
occasional decrease in efficiency and intermittent periods of 
inability to perform tasks, but overall exhibits a level of 
adequate functioning. 

These symptoms do not more nearly approximate those 
contemplated by the higher rating category of 50 percent.  
For example, the evidence thus far does not show that the 
veteran's speech was at all impaired or that he was 
experiencing any kind of cognitive impairment, like the 
inability to understand complex commands, memory loss, or 
impaired judgment.  To the contrary, these spheres 
consistently were evaluated as normal.  Nor does the evidence 
confirm that he was having frequent panic attacks.  The 
symptoms of the higher still categories (i.e., 70 and 100 
percent) contemplate even greater degrees of cognitive and 
behavioral impairment, which are not exhibited to this point. 

A noticeable change in the veteran's symptoms is documented 
beginning in June 22, 2006.  Private records on that date 
confirm that the veteran's sleep impairment was worsening.  
Also, he reported feelings of uselessness.  His depression 
had increased.  In December 2006, the veteran noted that he 
had had a couple thoughts about suicide, though no plan or 
intent to follow through with those thoughts.  His appetite 
had decreased in April 2007, along with an increase in his 
depression symptoms.  The veteran reported low energy in 
November 2007, not wanting to do anything and feeling more 
depressed about life.  A February 2008 note found his 
depression to have increased more and noted that the veteran 
was angrier.  

A September 2008 letter to the Board confirms this increase 
in symptomatology.  The veteran reported having panic attacks 
when he left his house, for fear that something terrible was 
going to happen to him.  He also indicated that he slept in 
his chair, rather than his bed, because his wife told him he 
was hitting her in his sleep.  While in his chair, he 
believed someone was going to come through the door to get 
him.  Without his wife, he reported, his hygiene would 
suffer.  

This constellation of symptoms more nearly approximates those 
contemplated by the 50 percent rating category.  Beginning in 
June 2006, the veteran's depression symptoms increased 
quantitatively.  As time passed, his anxious mood increased, 
to the point of anxiety upon leaving the house, with 
subsequent panic attacks.  Such symptoms have created an 
overall disturbance of both mood and motivation to leave the 
house, sufficient to warrant the higher, 50 percent rating.  

These symptoms do not, however, rise to the level of the 70 
or 100 percent rating level.  There is no evidence of the 
veteran undertaking obsessional rituals, which interfere with 
his routine activities.  His speech has never been found to 
be illogical or irrelevant.  The veteran has maintained his 
orientation in all spheres.   There is no gross impairment in 
thought processes, nor hallucinations or delusions.  The 
veteran has experienced no significant memory loss.  In sum, 
he has not experienced symptoms on a par with the level of 
severity exemplified in these higher rating categories.  

Based on a full review of all the evidence, the Board finds 
that while the veteran's symptoms prior to June 2006 do not 
warrant a rating in excess of the 30 percent assigned, they 
do warrant an increase to 50 percent from that date forward.  
The veteran's disability has been awarded separate ratings 
based on the facts found during the long appellate period in 
accordance with Fenderson v. West, supra.  

ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder, prior to June 22, 2006, is 
denied.

Entitlement to a rating of 50 percent for post-traumatic 
stress disorder, since June 22, 2006, is granted, subject to 
regulations applicable to the payment of monetary benefits.

____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


